Case 1:19-cv-00958-TFM-N Document 21 Filed 07/28/20 Page 1 of 1                        PageID #: 73




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


BELLSOUTH                                      :
TELECOMMUNICATIONS, LLC.,                      :
d/b/a AT&T ALABAMA, et al.,                    :
                                               :
        Plaintiffs,                            :
                                               :
vs.                                            :       CIVIL ACTION NO. 1:19-cv-958-TFM-N
                                               :
CITY OF DAPHNE,                                :
                                               :
        Defendant.                             :

                                              ORDER

        Pending before the Court is the parties’ Joint Motion to Dismiss With Prejudice. Doc. 20,

filed July 27, 2020. The parties request, pursuant to Fed. R. Civ. P. 41(a)(2), the Court dismiss

with prejudice Plaintiffs’ complaint in this matter. Id. A request to dismiss an action requires a

court order and dismissal by terms that the court considers “proper.” FED. R. CIV. P. 41(a)(2).

        In this case, the parties previously settled the matter and simply needed time to finalize the

agreement to include approval from the City Council. See Docs. 16, 18. The Court infers from

the joint motion that the settlement was finalized and approved as it is signed by the remaining

parties in this matter.

        As such, the motion (Doc. 20) is hereby GRANTED, and the claims in this case are

DISMISSED with prejudice with each party to bear their own attorney’s fees and costs.

        The Clerk of Court is DIRECTED to close this case.

        DONE and ORDERED this the 28th day of July 2020.

                                               / s/Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE
                                             Page 1 of 1
